FILED
                            NOT FOR PUBLICATION                                JUL 29 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: PETER F. BRONSON and SHERRI               No. 13-60088
L. BRONSON,
                                                 BAP No. 12-1320
              Debtors,

                                                 MEMORANDUM*
PETER F. BRONSON and SHERRI L.
BRONSON,

              Appellants,

 v.

THOMAS M. THOMPSON,

              Appellee.


                         Appeal from the Ninth Circuit
                          Bankruptcy Appellate Panel
              Markell, Dunn, and Jury, Bankruptcy Judges, Presiding

                             Submitted July 27, 2015**
                             San Francisco, California

Before: D.W. NELSON, CANBY, and NOONAN, Circuit Judges.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Peter and Sherri Bronson appeal pro se from the Bankruptcy Appellate

Panel’s decision affirming the bankruptcy court’s orders granting creditor Thomas

Thompson’s motion to convert their Chapter 11 petition to Chapter 7 under 11

U.S.C. § 1112(b), and denying their reconsideration motion. We have jurisdiction

under 28 U.S.C. § 158(d). We review de novo BAP decisions, Boyajian v. New

Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009), and we affirm.

      The bankruptcy court did not abuse its discretion in converting the case to

Chapter 7 because it found cause to convert, and that conversion was in the best

interests of creditors and the estate. See 11 U.S.C. § 1112(b); Pioneer Liquidating

Corp. v. U.S. Trustee (In re Consol. Pioneer Mortg. Entities), 264 F.3d 803, 806-

07 (9th Cir. 2001). Evidence supports the court’s finding that there was no

reasonable likelihood of a plan confirmation within a reasonable period, and that

conversion would allow a trustee to determine objectively how best to pay the

Bronsons’ debts and administrative expenses. See 11 U.S.C. § 1112(b)(2)(A).

      Further, the bankruptcy court did not abuse its discretion in denying the

reconsideration motion because the Bronsons failed to show the bankruptcy court

erred in rendering the underlying decision. See First Ave. W. Bldg., LLC v. James

(In re OneCast Media), 439 F.3d 558, 561 (9th Cir. 2006).

      The Bronsons’ remaining contentions are not supported by the facts or law.


                                         2
AFFIRMED.




            3